Exhibit 10.5

 

OPERATING AGREEMENT

OF

GLOBAL VALUE LIGHTING, LLC

(the “Company”)

 

This OPERATING AGREEMENT OF GLOBAL VALUE LIGHTING, LLC (this “Agreement”) is
entered into as of the 20th day of March, 2017, by and among LSG MLS JV
HOLDINGS, INC., a Delaware corporation (“SPV”) and a subsidiary of LIGHTING
SCIENCE GROUP CORPORATION (“LSG”), and MLS CO., LTD., a company organized under
the laws of the People’s Republic of China (“MLS”), and solely for purposes of
Sections 1.1(a), 3.1(a), 9.3(b), 13.12 and Article XI, LSG. All capitalized
terms used in this Agreement shall have the meanings set forth in Article XII of
this Agreement.

 

WHEREAS, MLS develops, produces and sells LED packaging and application
products, and is one of the leading companies in the area of LED-based products
for consumers in China;

 

WHEREAS, LSG designs, develops and markets advanced, environmentally sustainable
and differentiated illumination solutions that use LEDs as their exclusive light
source, with customers including retailers and original equipment manufacturers
that sell LSG’s products on a co-branded or private label basis; and

 

WHEREAS, LSG has formed SPV which shall, together with MLS, form the Company,
subject to the terms and conditions herein, to have the exclusive right to carry
out the Business.

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

 

ARTICLE I
ORGANIZATIONAL MATTERS

 

1.1     Transactions at or prior to the Effective Date.

 

(a)     Conditions of MLS’s Performance. MLS’s obligations to consummate the
transactions contemplated herein and make the initial capital contributions
pursuant to Section 3.1(b) below are subject to the fulfillment of all of the
following conditions on or prior to the Effective Date:

 

(i)     The representations and warranties as set forth in Exhibit A shall be
true and correct in all respects with respect to each of LSG and SPV on and as
of the Effective Date; and each of LSG and SPV shall have delivered to MLS a
certificate of an authorized officer, dated the Effective Date, to such effect;

 

(ii)     The Company shall have offered each Key Employee “at-will” employment
with the Company, to be effective as of the Effective Date, with such employment
arrangements being set forth in offer letters reasonably acceptable to MLS (the
“Offer Letters”); and not less than 75% of such Key Employees shall have
executed and delivered to the Company such Offer Letter and a non-competition
agreement, substantially in the form attached hereto as Exhibit B (the
“Non-Competition Agreements”), with such Offer Letters and Non-Competition
Agreements to be effective as of the Effective Date;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     SPV shall have issued a share of its preferred stock to MLS (“Golden
Share”) pursuant to which MLS shall have a non-economic interest in SPV such
that the Golden Share’s consent shall be required to (A) own any assets or carry
out any business, other than holding the membership interests in the Company;
(B) incur any debt or liability; (C) amend or modify SPV’s organizational
documents; (D) Pledge any of its assets, including but not limited to its
Membership Interest in the Company in any way; (E) cause SPV to take any action
that would constitute an Event of Bankruptcy, an application for the appointment
of a receiver for the assets or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other federal
or state insolvency law, reasonably acceptable to MLS and its counsel;

 

(iv)     LSG shall have entered into any instrument, agreement, side letter
and/or other arrangement, to the reasonable satisfaction of MLS and its counsel,
with each of RW LSG Holdings LLC (“Riverwood”) and Affiliates of Pegasus Capital
Advisors, L.P. (“Pegasus”) as the “Primary Investor” of the Series H Preferred
Stock and Series I Preferred Stock, respectively, and together as the “Primary
Investors” of the Series J Preferred Stock, to (A) agree that from March 28,
2017 through November 14, 2019, it will not to exercise its rights pursuant to
the Amended and Restated Certificate of Designation of Series H Preferred Stock
or the Amended and Restated Certificate of Designation of Series I Preferred
Stock, as the case may be, to require the Company to redeem all or a portion of
its shares of Series H Preferred Stock (in the case of Riverwood) or Series I
Preferred Stock (in the case of Pegasus), and (B) waive the Company’s compliance
with certain minimum thresholds related to the Company’s consolidated earnings
before interest, taxes, depreciation and amortization (“Consolidated EBITDA”)
for the fiscal years ending December 31, 2017 and December 31, 2018, and agreed
to exercise such waiver upon determination of minimum Consolidated EBITDA for
the applicable fiscal year;

 

(v)     Portman Limited and affiliates of Zouk Holdings Limited shall have
delivered necessary instrument, to the reasonable satisfaction of the MLS and
its counsel, in their capacities as holders of Series H Preferred Stock, to
waive the Company’s compliance with the minimum Consolidated EBITDA thresholds
for the fiscal years ending December 31, 2017 and December 31, 2018, and agreed
to exercise such waiver upon determination of minimum Consolidated EBITDA for
the applicable fiscal year;

 

(vi)     LSG shall have obtained any necessary consents or other instruments
from all relevant third parties pursuant to the Loan Agreements, to the
reasonable satisfaction of MLS and its counsel, pursuant to which (a) the assets
or operation of SPV, including its Membership Interests in the Company, and the
assets or operation of the Company shall not be subject to any liens,
restrictions, or other encumbrance or to any security interest of any kind in
connection with such Loan Agreements; and (b) the Company shall have a right of
first offer with respect to all of the Licensed Patents and Licensed Trademarks
as defined in the Licensing Agreement in the event of foreclosure, possession or
disposition of any of such Licensed Patents and Licensed Trademarks;

 

(vii)     LSG shall have entered into the side letter substantially in the form
attached hereto as Exhibit J addressing certain restrictions on the Transfer or
Pledge of SPV’s Membership Interest in the Company;

 

(viii)     LSG and SPV shall have entered into the license agreement in
substantially the form attached hereto as Exhibit C (the “Licensing Agreement”)
and LSG shall have entered into the Transitional Service Agreement in
substantially the form attached hereto as Exhibit D (the “Transitional Service
Agreement”);

 

(ix)     LSG and SPV shall have delivered to MLS certified copies of the
corporate resolutions of their respective Board of Directors or other governing
body, as well as that of LSG, as the controlling stockholder of SPV, authorizing
and approving the transactions contemplated hereunder, and the execution,
delivery and performance of this Agreement and all other documents, instruments
and agreements contemplated by this Agreement to be entered into by LSG or SPV;

 

 
 

--------------------------------------------------------------------------------

 

  

(x)     LSG and SPV shall have obtained all consents and approvals from third
parties necessary to consummate the transactions contemplated hereunder, and the
execution, delivery and performance of this Agreement and all other documents,
instruments and agreements contemplated by this Agreement by LSG and SPV
including, but not limited to, the formation of SPV, the issuance of the Golden
Share, SPV’s capital contribution pursuant to Section 3.1(a) below, and the
Transaction Documents to which LSG or SPV is a party; and

 

(xi)     LSG and the Company shall have entered into the Asset Purchase
Agreement in substantially the form attached hereto as Exhibit I (the “Asset
Purchase Agreement”).

 

(b)     Conditions of LSG’s and SPV’s Performance. LSG’s and SPV’s obligations
to consummate the transactions contemplated herein and for SPV to make the
initial capital contribution pursuant to Section 3.1(a) below are subject to the
fulfillment of all of the following conditions on or prior to the Effective
Date:

 

(i)     The representations and warranties set forth in Exhibit A shall be true
and correct in all respects with respect to MLS on and as of the Effective Date
and MLS shall have delivered to SPV a certificate of an authorized officer,
dated the Effective Date, to such effect;

 

(ii)     MLS shall have delivered to SPV certified copies of the corporate
resolutions of its Board of Directors authorizing and approving the transactions
contemplated hereunder, and the execution, delivery and performance of this
Agreement and all other documents, instruments and agreements contemplated by
this Agreement to be entered into by MLS;

 

(iii)     MLS shall have entered into the manufacturing agreement in
substantially the form attached hereto as Exhibit E (the “Manufacturing
Agreement”);

 

(iv)     MLS shall have obtained all consents and approvals from third parties
necessary to consummate the transactions contemplated hereunder, and the
execution, delivery and performance of this Agreement and all other documents,
instruments and agreements contemplated by this Agreement by MLS, including, but
not limited to the Transaction Documents to which MLS is a party;

 

(v)     MLS shall cause each of MLS’s Affiliates, Sunny World (Shaoxing) Green
Lighting Co., Ltd. and Super Trend Lighting (Group) Ltd. (collectively, “Sunny
World”) execute a Joinder Agreement to become a party to the Manufacturing
Agreement assuming the rights and obligations under the Manufacturing Agreement
in supplying the Company for the orders transferred to the Company pursuant to
Section 1.1(a)(xi) above, and that as of the Effective Date, all private
label-related product previously provided by Sunny World to LSG shall be
provided instead to the Company pursuant to the terms of the Manufacturing
Agreement;

 

(vi)     MLS shall have delivered to the Company a transition plan and timeline
(including cost structure and product roadmap), reasonably satisfactory to the
Company, with respect to all product to be provided by MLS to the Company
pursuant to the initial Annual Business Plan other than such product identified
in clause (v) of this Section 1.1(b); and

 

(vii)     MLS shall have entered into the Asset Purchase Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Other Conditions. The obligations of the Parties to consummate the
transactions contemplated herein and make the initial capital contributions
pursuant to Section 3.1 below are further subject to the fulfillment of all of
the following conditions on or prior to the Effective Date:

 

(i)     Any registration, declaration or filing with, or consent, approval,
license, permit or other authorization or order by, or exemption or other action
of, any applicable Government Authority that was or is required in connection
with the establishment and operation of the Company shall have been completed,
made or obtained on or before the Effective Date, including, but not limited to,
the registrations by MLS with NDRC, MOFCOM and SAFE, the expiration or
termination of the waiting period provided by the HSR Act or PRC Antimonopoly
Law if such filing is deemed required in the reasonable opinion of the
respective counsels of the Parties;

 

(ii)     No action or proceedings shall have been instituted or threatened
before any court, arbitral body or applicable Government Authority to restrain
or prohibit or materially delay any of the transactions contemplated hereby;

 

(iii)     No Applicable Laws of any kind shall have been enacted, entered,
promulgated or enforced by any applicable Government Authority which would
prohibit or materially delay the consummation of the transactions contemplated
by this Agreement or have the effect of making such transactions illegal;

 

(iv)     All proceedings to be taken in connection with the transactions
contemplated by this Agreement and all documents incident thereto shall be
reasonably satisfactory in form and substance to the Parties, and the Parties
shall have received copies of all such documents and other information as it may
reasonably request in order to establish the consummation of such transactions
and the taking of all necessary actions in connection therewith;

 

(v)     There shall not have occurred any Material Adverse Effect; and

 

(vi)     The Members shall have approved the initial Annual Business Plan of the
Company, which will be attached hereto as Exhibit H and constitutes an integral
part of this Agreement.

 

(d)     Good Faith Obligations. Each of the Parties shall act in good faith and
use its commercially reasonable best efforts to satisfy each of the applicable
conditions set forth in this Section 1.1 in as expedient a timeframe as is
reasonably practicable.

 

1.2     Formation. Subject to the provisions of this Agreement, SPV and MLS
hereby agree to form the Company as a limited liability company pursuant to the
provisions of the Delaware Act. The Parties hereby enter into this Agreement in
order to set forth the rights and obligations of the Members and certain related
matters. Except as expressly provided and permitted herein to the contrary, the
rights and obligations of the Members and the administration and termination of
the Company shall be governed by the Delaware Act.

 

1.3     Name. The name of the Company shall be, and the business of the Company
shall be conducted under the name of, Global Value Lighting LLC. The Company’s
business may be conducted under any other name or names approved by the Board of
Managers.

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.4     Certificate of Formation. SPV shall cause the Certificate to be filed
with the Secretary of State of Delaware within three (3) Business Days of the
Effective Date. SPV also shall cause to be filed at the Company’s expense such
other certificates or documents (including, without limitation, copies,
renewals, amendments or restatements of this Agreement) as may reasonably be
determined by SPV to be necessary or appropriate for the formation or
qualification and operation of a limited liability company in the State of
Delaware and in any other state in which the Company may elect to do business.

 

1.5     Registered Office and Principal Office of Company; Addresses of Members.

 

(a)     The registered office of the Company in the State of Delaware shall be
at 615 South Dupont Highway, Dover, Delaware, 19901, and the registered agent
for service of process on the Company at such registered office shall be Capitol
Services, Inc.

 

(b)     The initial principal office of the Company shall be at 1350 Division
Road, Suite 204, West Warwick, Rhode Island 02893. The principal office of the
Company may be changed to another location as may be approved by the Board of
Managers.

 

(c)     The addresses of the Members as of the Effective Date are set forth in
Section 13.1. The address of a Member may be changed in accordance with the
requirements set forth in Section 13.1.

 

1.6     Term. The Company’s existence shall commence on the effective date of
the initial filing of the Certificate and shall continue until the Company
terminates pursuant to Article X. The Company shall not conduct business until
the Certificate has been filed with the Secretary of State of Delaware.

 

1.7     Assumed Name Certificate. The Members shall execute and file any assumed
or fictitious name certificate or certificates or any similar documents required
by law to be filed in connection with the formation and operation of the
Company.

 

1.8     Ownership. Each Member’s Membership Interest in the Company shall be
personal property for all purposes. All property and interests in property, real
or personal, owned by the Company shall be deemed owned by the Company as an
entity, and no Member, individually, shall have any ownership of such property
or interest except for its Membership Interest. Each of the Members irrevocably
waives, during the term of the Company and during any period of its liquidation
following any event requiring winding up, any right that it may have to maintain
any action for partition with respect to any of the assets of the Company.

 

1.9     No Individual Authority. No Member, acting alone, shall have any
authority to act for, or to undertake or assume, any obligation, debt, duty, or
responsibility on behalf of any other Member or the Company except as otherwise
expressly provided in this Agreement.

 

1.10     Title to Company Property. It is the desire and intention of the
Members that legal title to all property of the Company shall be held and
conveyed in the name of the Company.

 

1.11     Limits of Company. The relationship between and/or among the Members
shall be limited to the carrying on of the business of the Company in accordance
with the terms of this Agreement. Such relationship shall be construed and
deemed to be a limited liability company for the sole and limited purpose of
carrying on such business. Except as otherwise provided for or contemplated in
this Agreement, nothing herein shall be construed to create a partnership or any
other relationship between or among the Members or to authorize any Member to
act as an agent for any other Member.

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE II
PURPOSE

 

2.1     Purposes and Scope.

 

(a)     The purposes of the Company are to:

 

(i)     operate the Business; and

 

(ii)     subject to Article XI of this Agreement and Section 3 of the
Manufacturing Agreement, do any and all other acts or things which are
reasonably necessary to carry on the Business of the Company as herein
contemplated in clause (i) of this Section 2.1(a).

 

(b)     The Company shall not engage in any other business or activity not
intended to implement the purposes contemplated in Section 2.1(a) without the
prior approval from the Board of Managers.

 

(c)     Subject to Section 6.3, any or all of the activities described in
Section 2.1(a) may be conducted directly by the Company or indirectly through a
limited partnership, limited liability company, and/or other applicable entity
formed by the Company to take any and all actions and/or to conduct any business
that may be taken and/or conducted by the Company pursuant to this Agreement.

 

ARTICLE III
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

3.1     Capital Contributions on the Effective Date.

 

(a)     On the Effective Date, LSG shall cause SPV to contribute to the Company
$5.1 million in cash.

 

(b)     On the Effective Date, MLS shall contribute to the Company $4.9 million
in cash.

 

3.2     Capital Accounts.

 

(a)     The Company shall maintain for each Member a separate capital account in
accordance with this Section 3.2 (each, a “Capital Account”). Each Capital
Account shall be maintained in accordance with the following provisions:

 

(i)     such Capital Account shall be increased by the cash amount contributed
by such Member to the Company pursuant to this Agreement, such Member’s
allocable share of profits and any items in the nature of incomes or gains which
are specially allocated to such Member pursuant to Article V; and

 

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     such Capital Account shall be decreased by the cash amount distributed
to such Member pursuant to Article V, and by such Member’s allocable share of
losses and any items in the nature of expenses or losses which are specially
allocated to such Member pursuant to Article V.

 

(b)     If any Member has a deficit balance in its Capital Account, such Member
shall have no obligation to restore such negative balance or to make any Capital
Contribution to the Company by reason thereof.

 

(c)     All profit and loss of the Company shall be allocated among the Members
in a manner consistent with Section 704(b) of the Code and the Regulations
promulgated thereunder as determined by the Board of Managers.

 

(d)     If all or a portion of any Membership Interest is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Membership Interest.

 

(e)     The Members hereby agree that the Members’ Capital Accounts on the
Effective Date and immediately after making their respective required Capital
Contributions set forth in Section 3.1 are as follows: (A) SPV - $5.1 million;
and (B) MLS - $4.9 million.

 

(f)     The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with section 1.704-1(b)(2)(iv) of the
Regulations and shall be interpreted and applied in a manner consistent with
such Regulations. If the Board of Managers reasonably determines that it is
prudent to modify the manner in which the Capital Accounts, or any increases or
decreases to the Capital Accounts, are computed in order to comply with such
Regulations, the Board of Managers may make such modifications, provided that it
is not likely to have any adverse effect on the amounts distributable to any
Person pursuant to Section 10.3(d)(ii) hereof upon the dissolution of the
Company.

 

3.3     Return of Capital. No Member shall be entitled to the withdrawal or
return of its Capital Contributions, except to the extent, if any, that
distributions are made pursuant to Article V of this Agreement.

 

3.4     Additional Capital Contribution.

 

(a)     In the event that the Board of Managers determines to call for
additional cash contributions in accordance with this Agreement, each Member may
(in its sole discretion) contribute to the capital of the Company in cash only
(an “Additional Capital Contribution”) its proportionate share, based on its
Percentage Interest, of the aggregate amount of any additional cash
contributions called for by the Board of Managers in accordance with this
Agreement and the Annual Business Plan; provided, that each Member shall be
required to make its Minimum Additional Capital Contribution if and to the
extent called pursuant to Section 6.3 and Exhibit F (Reserved Matters).

 

(b)     Without limiting any Member’s rights under Section 9.2, upon the failure
of a Member to make any Additional Capital Contribution required by Section
3.4(a) within one month (which may be extended subject to reasonable approval by
the Board of Managers) after the call for Additional Capital Contribution issued
by the Board of Managers, or upon written notice that a Member does not intend
to make any Additional Capital Contribution (the portion thereof not contributed
by such non-contributing Member being referred to herein as the “Deficiency”),
the Board of Managers shall give written notice of such failure, including the
amount of such Deficiency, to any other contributing Member(s). Each such
contributing Member may, in its sole and absolute discretion, within five (5)
Business Days or a reasonable period of time (taking into account of the
applicable regulatory approvals required for such contribution) after receipt of
such written notice, contribute all or any portion of such Deficiency to the
capital of the Company (a “Deficiency Contribution”). To the extent that more
than one contributing member wished to make a Deficiency Contribution, each such
contributing Member shall be allocated their proportionate share of the
Deficiency. In the event of any such Deficiency, the Percentage Interests of the
Members shall be adjusted so that the non-contributing Member's Percentage
Interest is reduced by an amount (expressed in terms of a percentage) equal to
the quotient determined by dividing (i) the amount of such Deficiency by (ii)
FMV (after giving effect to the Additional Capital Contribution and any
Deficiency Contribution); and the aggregate Percentage Interests of the
contributing Member(s) shall be increased by a like amount (and in proportion to
the Deficiency Contribution made by each contributing Member).

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding anything to the contrary contained in this Section 3.4,
any Member (the “Accelerated Contribution Member”) may contribute the entire
amount of any Additional Capital Contribution (and have its Membership Interest
adjusted accordingly) without complying with the ten (10) Business Day period in
the first sentence of Section 3.4(b) if the Company’s liquidity needs
necessitate such funds on an expedited basis. In such case, each Member (other
than the Accelerated Contribution Member) shall have the right to make its pro
rata share of the Additional Capital Contribution by delivering an exercise
notice within ten (10) Business Days after receipt of the capital call notice
relating to the Additional Capital Contribution, in which case, the Accelerated
Contribution Member shall be entitled to a return of capital distribution (and
its Membership Percentage shall be adjusted) so that each Member’s aggregate
Additional Capital Contribution and Membership Percentage is the same as if the
Accelerated Contribution Member and the other Members made the Additional
Capital Contribution on the same date.

 

3.5     Other Source of Funds. In the event that any Deficiency remains more
than thirty (30) Business Days after the call for Additional Capital
Contribution issued by the Board of Managers, or any and all contributing
Members notify the Company in writing before the end of such 30-Business Day
period that they do not intend to contribute, collectively, a sufficient amount
to satisfy such Deficiency in its entirety, the Company may, at the Board of
Managers’ discretion, from time to time, subject to Section 6.3:

 

(a)     amend this Agreement in all respects to reflect the issuance by the
Company of additional Membership Interests to one or more third parties, on
economic and non-economic terms not materially more favorable than those offered
to the Members pursuant to Section 3.4(a) hereof; and upon the closing of any
such issuance to a third party purchaser, the third party purchaser shall be
admitted as a new Member of the Company in accordance with the provisions and
requirements set forth in Section 4.1 hereof; and/or

 

(b)     borrow and re-borrow funds (for working capital purposes including
ordinary course intercompany reimbursements) under terms and conditions
determined by the Board of Managers, including without limitation, borrowing
funds from Members and Affiliates thereof as well as institutional lenders;
provided, however, that no Member shall be required to loan money to the
Company.

 

ARTICLE IV

ISSUANCE OF NEW MEMBERSHIP INTERESTS


 

4.1     New Members. Additional Members may be admitted to the Company pursuant
to such terms and conditions of this Agreement, including but not limited to
Sections 3.5(a) or 4.2 or Article VIII. Upon the admission of any new Member to
the Company pursuant to this Section 4.1, the Percentage Interests of the
Members shall be adjusted pro rata to reflect the admission of such new Member.
If an adjustment is made pursuant to this Section 4.1, the books and records of
the Company shall be amended accordingly.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.2     Profit Units.

 

(a)     The Board of Managers may (i.e., without the approval of any other
Member) amend this Agreement in all respects to designate a separate class of
units, in addition to the Membership Interests of the Members, which shall be
treated as “profits interests” within the meaning of Revenue Procedures, and
which shall be collectively referred herein as “Profit Units”. Furthermore, the
Board of Managers, may, from time to time, implement an incentive plan pursuant
to which the Board of Managers may issue Profit Units to certain employees and
officers of the Company pursuant and subject to the terms and conditions of an
employee incentive plan and unit award agreement to be entered into between each
such Person and the Company.

 

(b)     Each Profit Unit to be issued shall be issued by the Company in
connection with the performance of services by the recipient to or for the
benefit of the Company and shall, except to the extent otherwise required by
Applicable Law, be treated as a “profits interest” as defined in Revenue
Procedures for United States federal income tax purposes. In accordance with
this treatment, the Board of Managers shall designate a “Threshold Value”
applicable to each Profit Unit to the extent necessary to cause such Profits
Units to constitute a “profits interest” as provided in the immediately
preceding sentence. The Board of Managers shall determine the Threshold Value
and sharing ratio for each Profit Unit in accordance with this Agreement at the
time of the issuance of such Profit Unit pursuant to the relevant unit award
agreement.

 

(c)     Each additional Member receiving Profit Units pursuant to the Company’s
incentive plan shall (i) agree in writing to be bound by the terms of this
Agreement by becoming a party hereto, (ii) have delivered such additional
documentation as the Board of Managers shall reasonably require to so admit such
new Member to the Company, including a unit award agreement approved by the
Board of Managers in the event of Profit Units to be issued.

 

ARTICLE V

ALLOCATION AND DISTRIBUTIONS

 

5.1     Allocation of Company Profits and Losses. The Company’s profits and
losses for each Fiscal Year shall be allocated in proportion to the Members’
Percentage Interests.

 

5.2     Special Allocations.

 

(a)      If the Company ever has “partnership minimum gain” or “partner minimum
gain” (as defined by Regulations Section 1.704-2), then the rules of such
Regulations regarding allocation and chargebacks of such items shall apply.

 

(b)      All deductions, losses, and Code Section 705(a)(2)(B) expenditures of
the Company, as the case may be, that are treated under Regulations Section
1.704-2(b) as attributable to “partner nonrecourse debt” of the Company shall be
allocated to the Members bearing the risk of loss with respect to such
liabilities in accordance with such Regulations.

 

(c)      If any Member unexpectedly receives an adjustment, allocation, or
distribution described in Regulations Section1.704-1(b)(2)(ii)(d)(4), (5) or (6)
which creates or increases a deficit in such Member's Capital Account in excess
of such Member’s share of partnership minimum gain and partner minimum gain (as
determined under Regulations Section 1.704-2), if any, such Member shall be
allocated items of book income and gain in an amount and manner sufficient to
eliminate or to reduce, as quickly as possible, such deficit. For purposes of
this Section 5.2(c), Capital Accounts shall be adjusted hypothetically as
provided for in Regulations Section 1.704-(b)(2)(ii)(d). The Members intend that
the provision set forth in this Section 5.2(c) shall constitute a “qualified
income offset” as described in such section of the Regulations and this Section
5.2(c) shall be interpreted consistent with such intention.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.3     Time of Allocations. The profit, loss and other items of the Company for
each Fiscal Year shall be allocated to the Members’ Capital Accounts at the end
of such fiscal year in accordance with the provisions of Sections 5.1 and 5.2.

 

5.4     Distributions of Available Cash. The Company shall determine, no less
frequently than quarterly, if there is any Available Cash. Subject to Section
6.3, if the Company reasonably determines that Available Cash exists, then the
Company may, from time-to-time, distribute such Available Cash to the Members in
the manner set forth below:

 

(a)     first, to each Member to the extent such Member has Undistributed
Capital, in proportion to each such Member’s Undistributed Capital, in an amount
up to the Undistributed Capital of each such Member; and

 

(b)     second, to the Members and any holders of Profit Units in proportion to
their Percentage Interests; provided, however, that the holder of a Profit Unit
shall not be entitled to receive any distributions pursuant to this Section
5.4(b) with respect to such Profits Unit until such time as the cumulative
distributions to the Members under Section 5.4(a) and Section 5.4(b) (excluding
any distribution made in respect of a Profits Unit) exceeds the Threshold Value
with respect to such Profits Unit.

 

5.5     Tax Distributions. Notwithstanding Section 5.4 above, as soon as
reasonably practicable after the end of each calendar quarter, the Board of
Managers shall determine the Tax Allowance Amount for every Member in respect of
such quarter. Upon such determination, the Company shall distribute each
Member’s Tax Allowance Amount to such Member. All such distributions shall have
priority over any distributions pursuant to Section 5.4 above. Amounts
distributed pursuant to this Section 5.5 shall be treated as distributions of
Available Cash for all purposes of this Agreement and shall be offset against
and reduce subsequent distributions of Available Cash made pursuant to Section
5.4.

 

5.6     Withholding.

 

(a)     Each Member hereby authorizes the Company to withhold from, or pay on
behalf of or with respect to, such Member any amount of federal, state, local,
or foreign taxes that the Company determines it is required to withhold or pay
with respect to any amount distributable or allocable to such Member pursuant to
this Agreement, including, without limitation, any taxes required to be withheld
or paid by the Company pursuant to sections 1441, 1442, 1445, or 1446 of the
Code.

 

(b)     To the extent that the Company has incurred any costs, expenses or fees
in maintaining any of the Licensed Patents or Licensed Trademarks (each, as
defined in the Licensing Agreement), or any costs, expenses, claims, demands,
causes of action, damages and judgments arising from any breach of LSG’s
obligations under the Licensing Agreement, Asset Purchase Agreement or
Transitional Service Agreement, in each case, to the extent unpaid by LSG and
guaranteed by SPV, SPV hereby authorizes the Company to withhold from, on behalf
of or with respect to SPV any amount distributable or allocable to SPV pursuant
to this Agreement to indemnify the Company and hold it harmless from such costs,
expenses, claims, demands, causes of action, damages or judgments.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     To the extent that the Company has incurred any costs, expenses, claims,
demands, causes of action, damages and judgments arising from any breach of
MLS’s obligations under the Manufacturing Agreement, in each case, to the extent
unpaid by MLS, MLS hereby authorizes the Company to withhold from, on behalf of
or with respect to MLS any amount distributable or allocable to MLS pursuant to
this Agreement to indemnify the Company and hold it harmless from such costs,
expenses, claims, demands, causes of action, damages or judgments.

 

(d)     Any amount paid or withheld on behalf of or with respect to a Member
shall constitute an advance by the Company to such Member against and satisfied
from any Available Cash that would, but for such amount paid on behalf of or
with respect to such Member, be distributed to the Member.

 

ARTICLE VI
MANAGEMENT OF THE COMPANY

 

6.1     Board of Managers. Except for any matters for which the approval of the
Members is required by this Agreement or by nonwaivable provisions of Applicable
Law, (i) the powers of the Company shall be exercised by or under the authority
of, and the business and affairs of the Company shall be managed under the
direction of, the Board of Managers; and (ii) the Board of Managers may make all
decisions and take all actions for the Company. Notwithstanding the preceding
sentence, the Board of Managers may not cause the Company to do any of the
following without the unanimous consent of all then current Members (excluding
any Member if all of its Membership Interests have been Transferred or Pledged
pursuant to Article VIII of this Agreement or its management rights have been
terminated pursuant to Section 9.1):

 

(a)     amend the Certificate (except for (i) as provided in Section 1.5(b) to
effectuate a change in the principal place of business of the Company, (ii) to
change the name of the Company; or (iii) amendments described in Section
18-202(b) of the Delaware Act);

 

(b)     amend this Agreement (except for (i) as provided in Section 1.5(b) or
(c) to effectuate a change in the principal place of business of the Company or
the addresses of Members, (ii) to change the name of the Company, or (iii) to
implement certain incentive plans for officers and employees of the Company and
designate Profit Units pursuant to Section 4.2); or

 

(c)     admitting new Member(s) (except for the admission of new Members
pursuant to Section 4.2).

 

6.2     Appointment of Managers. Subject to Article IX, the Board of Managers
shall consist of five (5) individual persons, with the members of the Board of
Managers (the “Managers”) to be determined as follows:

 

(a)     Three (3) Managers shall be appointed by, and shall serve unless removed
by SPV; and

 

(b)     Two (2) Managers shall be appointed by, and shall serve unless removed
by MLS.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.3     Quorum and Reserved Matters. Actions of the Board of Managers shall be
valid only if made (i) at a meeting held in person or by conference telephone
upon at least three (3) Business Days’ prior notice (by telephone, courier or
electronic mail confirmed by courier), at which at least four (4) Managers
(including any temporary alternate for a Manager who is reasonably acceptable to
a majority of the remaining Managers) then in office are present (a
“Supermajority Quorum”) and a majority of those Managers present at the meeting
approve the Board action; or (ii) by a written consent signed by at least four
(4) Managers (or all the Managers then in office if the total number of Managers
then in office is less than four (4)). Notwithstanding the foregoing, in the
event that a meeting duly called pursuant to this Section 6.3 is adjourned for
the failure to obtain a Supermajority Quorum, those who attend the subsequent
convening of such meeting, although less than a quorum, shall nevertheless
constitute the Supermajority Quorum if such meeting is scheduled on or after the
later of (x) seven (7) calendar days and (y) three (3) Business Days after the
first adjourned meeting as long as a majority of all the Managers then in office
are present. The Board of Managers shall not have the right or the power to make
any commitment or engage in any undertaking on behalf of the Company in respect
of a Reserved Matter unless or until the same has been approved by each Manager
then in office.

 

6.4     Removal and Resignation. The appointing Member who appointed any Manager
under Section 6.2 above has the power to remove and replace that Manager,
without the consent of the other Members. Any Manager may resign at any time.
Such resignation shall be made in writing and shall take effect at the time
specified therein, or if no time be specified, at the time of its receipt by the
remaining Managers.

 

6.5     Extent of Manager’s Obligations. Each Manager shall devote such time and
attention to the activities of the Company as are reasonably necessary and
appropriate to carry out the Manager’s duties hereunder. It is expressly
acknowledged and understood that the Managers may also devote time to the
affairs of other entities and to other business activities.

 

6.6     Reimbursements. The Managers shall receive no other compensation for
their services as Managers to the Company apart from being reimbursed for
direct, out of pocket reasonable third-party costs and expenses that any such
Manager makes or incurs for or on behalf of the Company pursuant to the terms of
this Agreement.

 

6.7     Annual Business Plan. No later than thirty (30) calendar days prior to
the end of the then current Fiscal Year (except for the 2017 Annual Business
Plan, a copy of which is attached hereto as Exhibit H), the CEO and CFO of the
Company shall prepare (or cause to be prepared) and shall deliver to the Board
of Managers for review and comment the Annual Business Plan (including an annual
operating budget) for the next Fiscal Year, which shall be approved in
accordance with Section 6.3 and Exhibit F (Reserved Matters). The Annual
Business Plan shall be updated on a quarterly basis and such updates to the
Annual Business Plan shall not require consent of the Board of Managers, except
as set forth in Exhibit F (Reserved Matters).

 

6.8     Officer Appointment and Implementation. The Board of Managers may
designate one or more individuals (who may or may not be Managers) to serve as
officers of the Company or remove such officers at its discretion. The Company
shall have such officers as the Board of Managers may from time to time
determine, which officers shall initially include, among others, a Chief
Executive Officer, Chief Financial Officer, Chief Operating Officer, Secretary,
and Treasurer. The Chief Executive Officer shall, subject to the limitations
contained herein, the availability of operating revenues and other cash flow and
any other matters outside of the reasonable control of the Chief Executive
Officer, implement the then applicable Annual Business Plan with reasonable
guidance from the Board of Managers, from time to time. The Chief Executive
Officer shall advise and inform the Board of Managers, on no less than a
quarterly basis, of any transactions or events directly relating to the
management and operation of the Company that is likely to materially affect,
either adversely or favorably, such operation of the Company or cause a material
deviation from the Annual Business Plan.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.9      Performance Evaluation. For each Fiscal Year, the Board of Managers
shall establish the key performance indicators established in good faith for
such period based on the Annual Business Plan (collectively, the “KPI”). In the
event that the Company fails to meet one or more of the KPIs in any particular
Fiscal Year, then MLS and SPV shall work diligently to address such failure by
taking the following measures including, without limitation, the following:

 

 

(a)

convene a meeting between the senior officers of MLS and LSG to determine the
cause of the Company’s failure to meet the KPIs;

 

 

(b)

cause the Chief Executive Officer or Chief Financial Officer to produce a
remedial plan to be approved by MLS and SPV for implementation; and

 

 

(c)

in the event that the officers of the Company fail to implement the remedial
plan in a timely manner, cause the Board of Managers to replace any or all of
the officers appointed by the Board of Managers pursuant to Section 6.8.

 

6.10     Company Funds. The funds of the Company shall be deposited in such
account or accounts in the name of the Company as are approved by the Board of
Managers. No Member shall commingle its own funds with the funds of the Company,
and the Company’s bank accounts shall be kept and maintained separately from the
Members’ bank accounts. All withdrawals from or charges against such accounts
shall be made by the authorized officers of the Company. Funds of the Company
may be invested as determined by the Board of Managers in accordance with the
terms and provisions of this Agreement.

 

6.11     Indemnification of Managers. To the maximum extent permitted by
Applicable Law, no Manager shall be liable for, and the Company shall indemnify
and hold harmless each of the Manager from and against all liabilities and
claims (including reasonable attorneys’ fees and expenses in defending against
any claimant seeking to impose any such liabilities and claims) against such
Manager, as follows:

 

(a)     (i)     In any threatened, pending or completed action, suit, or
proceeding, whether civil, criminal, administrative, arbitrative or
investigative, to which a Manager was or is a party or is threatened to be made
a party by reason of any act or omission performed or omitted by such Manager
pursuant to the authority granted by this Agreement, the Company shall indemnify
such Manager against attorneys’ fees, judgments, fines, penalties, including
excise and similar taxes, settlements, and reasonable expenses actually incurred
by such Manager in connection with the defense and/or settlement of such action,
suit, or proceeding, if such Manager acted in good faith, within such Person’s
scope of authority, without gross negligence or willful misconduct, and in a
manner that at least did not oppose the best interests of the Company, and in
the case of the exercise of authority by the Manager under the Delaware Act or
this Agreement, other than service for another enterprise, in a manner
reasonably believed by such Manager to be in the interests of the Company, and
with respect to any criminal action or proceeding, the Manager did not have
reasonable cause to believe that its or his or her conduct was unlawful.

 

(ii)     In no event, however, shall indemnification ever be made in relation to
a proceeding in which the Manager has been found liable for fraud or a criminal
act or for grossly negligent, willful or intentional misconduct in the Manager’s
performance of its duty to the Company. The termination of a proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere, or
its equivalent, shall not, of itself, create a presumption that a Manager did
not act in good faith and in a manner reasonably believed by such Manager to be
in the best interests of the Company or not opposed to the Company’s best
interests.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     If a claim or assertion of liability is made or asserted by a third
party against a Manager, which, if prevailed upon by any such third party, would
result in such Manager being entitled to indemnification pursuant to this
Section 6.11, the Manager will forthwith give to the Company written notice of
the claims or assertion of liability and request the Company to defend the same.
Failure to so notify the Company will not relieve the Company of any liability
which the Company might have to the Manager except to the extent that such
failure actually prejudices the Company’s position. The Company will have the
obligation to defend against such claims or assertion (if the Manager is
entitled to indemnification pursuant to this Section 6.11), and the Company will
give written notice to the Manager of acceptance of the defense of such claim
and the name of the counsel selected by the Company to defend such claim. The
Manager will be entitled to participate with the Company in such defense and
also will be entitled at its option (and at its own expense) to employ separate
counsel for such defense. In the event the Company does not accept the defense
of the claim or in the event that the Company or its counsel fails to use
reasonable care in maintaining such defense, the Manager will have the right to
employ its or his or her own counsel for such defense at the expense of the
Company (unless the Manager is not entitled indemnification under this Section
6.11). The Company and the Manager will cooperate with each other in the defense
of any such action and the relevant records of each will be made available to
the other with respect to such defense.

 

(c)     No Manager will be entitled to indemnification under this Section 6.11
if it has entered into any settlement or compromise of any claim giving rise to
any indemnifiable loss without the written consent of the Company. If a bona
fide settlement offer is made with respect to a claim and the Company desires to
accept such offer, the Company will give written notice to the Manager to that
effect (the “Settlement Notice”). If the Manager fails to consent to the
settlement offer within twenty (20) calendar days after receipt of the
Settlement Notice, then the Manager will be deemed to have rejected such
settlement offer and will be responsible for continuing the defense of such
claim and, in such event, the maximum liability of the Company as to such claim
will not exceed the amount of such settlement offer plus any and all reasonable
costs and expenses paid or incurred by the Manager up to the date of the
Settlement Notice and which are otherwise the responsibility of the Company
pursuant to this Section 6.11.

 

(d)     Any indemnification permitted under this Section 6.11 shall be made only
out of the assets of the Company and no Member shall be obligated to contribute
to the capital of, or loan funds to, the Company to enable the Company to
provide such indemnification.

 

(e)     In no event may a Manager subject a Member to personal liability by
reason of the indemnification provisions of this Agreement. In addition, none of
the Members shall have any direct or indirect duties (including any and all
fiduciary duties) to the Company or any other Members with respect to any
transaction otherwise permitted in accordance with the terms of this Agreement
or with respect to any action taken by the Company, and the Members may fully
rely on the express provisions of this Agreement in performing their duties as
Members.

 

(f)     The provisions of this Section 6.11 are for the benefit of the Managers
and the heirs, successors, assigns, administrators, and personal representatives
of the Managers and shall not be deemed to create any rights for the benefit of
any other Persons.

 

6.12     Insurance. The Board of Managers, on behalf of the Company and at the
Company’s cost and expense, shall, during the entire term hereof, obtain,
maintain, and keep in full force and effect, such insurance coverage as the
Board of Managers deems advisable on behalf of all of the Managers.

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE VII

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AND TAX MATTERS

 

7.1     Records and Accounting. The Company shall keep or cause to be kept
appropriate books and records with respect to the Company’s Business (including
without limitation, any books, records, statements, or information required to
be maintained by the Company under the Delaware Act), which shall at all times
be kept at the principal office of the Company or such other office as the Board
of Managers may designate for such purposes. Any books and records maintained by
the Company in the regular course of its business may be kept on any information
storage device, provided that the books and records so kept are convertible into
clearly legible written form within a reasonable period of time. The books of
the Company shall be maintained for financial reporting purposes under generally
accepted accounting principles.

 

7.2     Fiscal Year. The Fiscal Year of the Company shall be the calendar year
for tax and accounting purposes.

 

7.3     Reports.

 

(a)     The Company shall prepare and deliver to each Member, within 120
calendar days following the end of each Fiscal Year, the audited annual
financial statements of the Company, which shall include balance sheet, income
statement, and an annual statement of cash flow of the Company for such Fiscal
Year, which annual financial statements shall include an opinion thereon by the
Company’s independent auditors.

 

(b)     The Company shall prepare and deliver to each Member, within 45 calendar
days following the end of each calendar quarter, the unaudited quarterly
financial statements of the Company, which shall include a balance sheet, income
statement, and a quarterly statement of cash flow of the Company for such
calendar quarter.

 

(c)     The Company shall have no obligation to prepare any reports or deliver
any notices pursuant to any Loan Agreement unless LSG has provided a written
advance notice of any reports or notices that may be required and reimburse the
Company for any costs associated with the preparation of such reports.

 

7.4     Right to Inspect. Each Member shall have the right (at such Member’s
expense), during regular business hours and after prior written notice to the
Board of Managers, to, or cause its authorized representatives to, inspect,
review, make copies of, and audit all documents relating to the Business of the
Company. Furthermore, each Member shall have the right (at such Member’s
expense) during regular business hours and upon reasonable prior notice to
interview the Company’s officers, staffs or customers to ensure the compliance
with this Agreement and other Transaction Documents; provided that any
information obtained by the Members through exercise of rights granted under
this Section 7.4 shall, to the extent constituting Confidential Information
hereunder, be subject to the confidentiality provisions set forth in Section
13.12.

 

7.5     Tax Matters.

 

(a)     SPV shall be the “tax matters partner” and “partnership representative”
for federal income tax purposes pursuant to the Code with respect to each
applicable taxable year of the Company (and any comparable positions with
respect to any state or local income taxes). SPV shall have all the authority
granted by the Code and the Regulations to the “tax matters partner” and/or
“partnership representative.”    

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     All reasonable expenses incurred by SPV while acting in the capacity of
tax matters partner shall be paid or reimbursed by the Company. SPV agrees to
consult with each other Member in good faith with respect to any written notice
of any inquiries, claims, assessments, audits, controversies or similar events
received from any taxing authority, and SPV will not settle or otherwise
compromise any tax issue with respect to the Company without the prior written
consent of each Member, which consent shall not be unreasonably withheld or
delayed.

 

(c)     The Board of Managers shall cause the Company’s independent certified
public accountants to prepare, at the Company’s expense, all tax returns and
shall, on behalf of the Company, cause all such tax returns to be filed with any
applicable taxing authorities.

 

ARTICLE VIII
TRANSFERS AND PLEDGES OF Membership INTERESTS

 

8.1     Pledge and Transfer Restrictions. Except as provided in Section 8.2, the
Membership Interests of any Member may not be Transferred or Pledged without the
unanimous written consent of all Members. Any Transfer, Pledge, or purported
Transfer or Pledge of any Membership Interest not made in accordance with this
Article VIII shall be null and void. An alleged transferee who has not complied
with Article VIII shall have no right to require any information or account of
the Company’s transactions or to inspect the Company’s books. In such event, the
Company shall be entitled to treat the alleged transferor of a Membership
Interest as the absolute owner thereof in all respects, and shall incur no
liability to any alleged transferee for distributions to the Member owning such
Membership Interest of record or for allocations of profits, losses, and other
items of income, gain, losses, deductions or credits or for transmittal of
reports and notices required to be given to holders of Membership Interests.

 

8.2     Transfer of Interests of Members. Notwithstanding any other provision
set forth in this Article VIII:

 

(a)     any Member may Transfer all of its Membership Interest in the Company to
another Member, to a Permitted Transferee or pursuant to Article IX below with
the prior written consent of the other Members, such consent not to be
unreasonably withheld, conditioned or delayed after the transferring Member has
provided the documents related to the Permitted Transferee as reasonably
requested by the other Member and an explanation of the reasons for such
Transfer; and

 

(b)     any Member may Transfer all of its Membership Interest to any other
Person if such Member first obtains the unanimous written approval of all other
Members.

 

8.3     Admission as a Member.

 

(a)     Subject to the other provisions of this Article VIII, a Permitted
Transferee of a Membership Interest shall be admitted as a Member only after
satisfaction of the conditions set forth in subparagraphs (i) through (iv):

 

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     the transferee accepts and agrees to be bound by the terms and
provisions of this Agreement;

 

(ii)     a counterpart of this Agreement and such other documents or instruments
as the Board of Managers may reasonably require is executed by the transferee to
evidence such acceptance and agreement;

 

(iii)     the transferee pays or reimburses the Company for all reasonable legal
fees, filing, and publication costs incurred by the Company in connection with
the admission of the transferee as a Member; and

 

(iv)     the transferee provides the Company with evidence satisfactory to
counsel for the Company of the authority of such transferee to become a Member
under the terms and provisions of this Agreement and a certificate executed by
such transferee or its duly authorized officer confirming that all the
representations and warranties set forth in Exhibit A are true and correct as to
such transferee as of the date of the admission of the transferee as a new
Member.

 

(b)     The Board of Managers shall make all official filings and publications
as promptly as practicable after the satisfaction by the transferee of the
conditions contained in Section 8.3(a) to the admission of such Transferee as a
Member.

 

8.4     Distributions and Allocations in Respect of Transferred Membership
Interests. If any Membership Interest is Transferred or adjusted during any
Fiscal Year in compliance with the provisions of this Article VIII, profits,
losses, and all other items attributable to the Transferred or adjusted
Membership Interest for such period shall be divided and allocated between the
affected Persons by taking into account their varying interests during the
period in accordance with Code section 706(d), using any conventions permitted
by law and selected by the Board of Managers.

 

ARTICLE IX
TERMINATION OF MEMBERSHIP RIGHTS; BUY-BACK; PUT OPTION

 

9.1     Termination of Management Rights. In the event that (a) either SPV or
LSG fails to observe any material term, covenant, or agreement to be performed
or observed by it under any of the Transaction Documents and fails to cure such
breach within ninety (90) calendar days following notice thereof from MLS (it
being understood that the occurrence of the event described in this clause (a)
will constitute a Material Default by SPV); (b) MLS fails to observe any
material term, covenant or agreement to be performed or observed by it under any
of the Transaction Documents and fails to cure such breach within ninety (90)
calendar days; (c) Sunny World or any other Affiliate of MLS that signs a
joinder to the Manufacturing Agreement fails to observe any material term,
covenant or agreement to be performed or observed by it under the Manufacturing
Agreement and fails to cure such breach within ninety (90) calendar days
following notice thereof from the Company (it being understood that the
occurrence of the event described in this clause (c) will constitute a Material
Default by MLS); or (d) with respect to any Member or LSG, there is an Event of
Bankruptcy (any such event described in clauses (a), (b), (c) or (d) of this
Section 9.1, a “Material Default”), the following shall occur automatically in
respect of the defaulting Member without any further action by any Member or the
Company: (i) all rights (including the right to approve a Reserved Matter or
other matter set forth in Section 6.1, but not including (A) any right to
receive Available Cash pursuant to Article V of this Agreement, and (B) any
right to receive any consideration for the purchase of any Membership Interests
of such defaulting Member pursuant to Section 9.2 or 9.3 below) of the
defaulting Party (but not its obligations) under this Agreement or any
Transaction Documents shall automatically terminate, and (ii) the Managers
appointed by the defaulting Member shall be removed automatically and such
defaulting Member shall no longer have the right to appoint Managers.
Notwithstanding anything to the contrary herein, following such removal, (i) the
presence of a Manager appointed by the defaulting Member shall not be required
to constitute a quorum or Supermajority Quorum of the Board of Managers, and
(ii) the affirmative approval or written consent of Managers appointed by the
defaulting Member shall not be required in respect of any Reserved Matters
specified in this Agreement or matters set forth in Section 6.1. In addition,
the termination of the defaulting Member’s rights under this Section 9.1 shall
be without prejudice to the rights of other Members under this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

9.2          Membership Interest Buy-Back.

 

(a)     In the event of a Material Default or a failure by either Member to fund
all or any portion of its Minimum Additional Capital Contribution when due, the
Board of Managers may (in its sole discretion) give written notice (a “Buy-Back
Notice”) to the defaulting Member (together with a copy to the other Members)
within thirty (30) calendar days after the date of such Material Default or
failure to fund requiring the defaulting Member to sell all (but not less than
all) of its Membership Interests in the Company as in the manner set forth
herein. Immediately following the delivery of a Buy-Back Notice, the Board of
Managers shall initiate the process for determination of FMV, which for purposes
of this Section 9.2 shall be determined after giving effect to all damages,
costs, expenses and liabilities arising out of or relating to the breach or
breaches that triggered such Material Default or the failure to fund all or any
portion of the Minimum Additional Capital Contribution, as applicable.

 

(b)     Following the determination of the FMV of such Membership Interests, the
Company shall have the right to obtain necessary financing and buy back the
Membership Interests from the defaulting Member at the FMV in respect of such
Membership Interests, and shall have fifteen (15) calendar days following the
determination of the FMV in which to notify the defaulting Member of its
intention to buy-back or to not buy-back such Membership Interests. If the
Company fails to deliver a written notice electing to buy-back the defaulting
Member’s Membership Interests within such fifteen (15) day period, the Company
shall be deemed to have elected not to buy back the Membership Interests as of
the end of such 15-day period and the defaulting Member shall retain such
Membership Interests subject to the provisions of Section 9.1.

 

(c)     The completion of the buy back by the Company of the defaulting Member’s
Membership Interests pursuant to Section 9.2 and the simultaneous payment of the
FMV purchase price in respect of such Membership Interests by the Company (the
“Buy-Back”) shall occur no later than thirty (30) calendar days after the date
of delivery of the written notice by the Company to the defaulting Member
electing such buy back pursuant to Section 9.2(b); subject to any reasonable
delays due to any applicable regulatory approval process and withholding or
offsetting of any damages, costs, expenses, actual or contingent liabilities
owed by the defaulting Member to the Company to the extent not included in the
calculation of FMV; provided that the amount of any such withholding or
offsetting shall be determined by a mutually agreed arbitrator in connection
with the determination of FMV pursuant to Exhibit G; provided, further, that if
the amount of such withholding or offsetting exceeds the amount of such damages,
costs, expenses or actual or contingent liabilities as actually accrued, the
Company shall promptly reimburse the defaulting Member for such excess.

 

9.3.      Put Transaction; IPO.

 

(a)     Starting from the 36-month anniversary of the Effective Date (the “Put
Commencement Date”), SPV (the “Putting Member”) can elect to put all, but not
less than all, of its Membership Interests to the Company by delivering written
notice (the “Put Notice”) to the Company within 10 Business Days after the Put
Commencement Date and thereafter, within 10 Business Days after the last day of
each 12-month period (with concurrent notice to the non-Putting Members) at a
price equal to the Putting Member’s pro rata share of the FMV of the Company to
be determined in accordance with Schedule G to this Agreement (the “Put Price”).
After the Members have determined the Put Price, the non-Putting Members shall
either acquire directly or cause the Company or its other Affiliates to acquire
all of the Membership Interests of the Putting Member at the Put Price (the “Put
Transaction”). The consummation of the Put Transaction and the payment of the
Put Price shall occur no later than thirty (30) calendar days after the
determination of the Put Price; subject to any reasonable delays due to any
applicable regulatory approval process and withholding or offsetting of any
damages, costs, expenses, actual or contingent liabilities owed by the Putting
Member to the Company to the extent not included in the calculation of the Put
Price; provided that the amount of any such withholding or offsetting shall be
determined by a mutually agreed arbitrators in connection with the determination
of FMV pursuant to Exhibit G; provided, further, that if the amount of such
withholding or offsetting exceeds the amount of such damages, costs, expenses or
actual or contingent liabilities as actually finally determined or accrued, the
Company shall promptly reimburse the Putting Member for such excess.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     In connection with the Put Transaction or the Buy-Back contemplated in
Section 9.2 or 9.3, SPV and LSG shall agree (i) that the Licensing Agreement
shall continue for a period of ten years following the date of consummation of
the Put Transaction and (ii) notwithstanding anything to the contrary herein,
the provisions of Section 11.1(a) (Non-Competition) and Section 11.3
(Non-Solicitation) as they apply to the selling Member shall continue in effect
for a period of two years following the date of consummation of the Put
Transaction or Buy-Back.

 

(c)     The Members may mutually agree at any time to undertake an initial
public offering (the “IPO”) of the Company, in which the Members shall have the
equal rights of participation. Without limiting the authority of either Member
elects otherwise, the Members may, subject to applicable tax and accounting
considerations, agree to convert the Company into a corporation in order to
facilitate the IPO. Upon incorporation, the total outstanding shares of common
stock of the corporation shall be distributed among the Members in proportion to
their respective Membership Interests on the date of incorporation. The Members
shall work diligently and shall cooperate in good faith to consummate any IPO
that is undertaken by the Company as promptly as practicable.

 

ARTICLE X
DISSOLUTION

 

10.1     Events Requiring Dissolution.

 

(a)     Except as set forth in this Agreement, no Member shall have the right to
terminate this Agreement, to resign or withdraw from the Company, or to wind up
the Company by its express will or by withdrawal or resignation without, in each
case, the consent of the other Members.

 

(b)     The Company shall be dissolved upon the first to occur of any of the
following events (each such event is referred to as a “Winding Up Event”):

 

(i)     the sale or other disposition by the Company of all or substantially all
of the Company’s assets and the collection by the Company and distribution to
the Members of all proceeds of such sale;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     an election to wind up the Company is unanimously approved by all the
Members; or

 

(iii)     any other event that, under the Delaware Act, would cause the winding
up of the Company regardless of an agreement of the Members to the contrary (it
being recognized that a winding up event set forth in the Delaware Act that can
be altered or eliminated by an agreement of the Members shall be deemed to be so
altered or eliminated and not included in this Section 10.1(b)).

 

(c)     Notwithstanding anything to the contrary in the Delaware Act, a Member
shall not cease to be a Member of the Company if such Member or its Affiliates
suffers an Event of Bankruptcy, unless the Company is liquidated and dissolved
pursuant to Section 10.1(b).

 

10.2     Continuation of the Company. Notwithstanding anything to the contrary
contained herein, in the event of a Material Default of a Member, if there
remains at least one Member that has not suffered the occurrence of such an
event, the non-defaulting Member shall have the option to elect to carry on the
Business of the Company or purchase (directly or through the Company) the
Membership Interests of the defaulting Member pursuant to Article IX, in its
sole discretion. If the non-defaulting Member has made an election to continue
the Company, then:

 

(a)     the Company shall be deemed to be reconstituted and shall continue until
the end of the term for which it is formed unless earlier dissolved in
accordance with this Article X; and

 

(b)     all other Members shall take all steps, if any, required to amend or
restate this Agreement and the Certificate to the extent necessary.

 

10.3     Liquidation.

 

(a)     Upon winding up of the Company, unless an election to continue the
Company is made pursuant to Section 10.2, SPV shall serve as the liquidator (the
“Liquidator”) of the Company, unless SPV has been liquidated or dissolved, in
which case a Liquidator shall be selected by the Members holding 100% of the
Membership Interests (excluding for these purposes any Membership Interest held
by the Member and its Affiliates that caused the Winding Up Event).

 

(b)     Upon dissolution, removal, or resignation of the Liquidator, a successor
and substitute Liquidator (who shall have and succeed to all rights, powers, and
duties of the original Liquidator) shall within thirty (30) calendar days
thereafter be approved by the Members holding 100% of the Membership Interests
(excluding for these purposes any Membership Interest held by the Member and its
Affiliates that caused the Winding Up Event). The right to appoint a successor
or substitute Liquidator in the manner provided herein shall be recurring and
continuing for so long as the functions and services of the Liquidator are
authorized to continue under the provisions hereof, and every reference herein
to the Liquidator will be deemed to refer also to any such successor or
substitute Liquidator appointed in the manner herein provided.

 

(c)     Except as expressly provided in this Article X, the Liquidator appointed
in the manner provided herein shall have and may exercise all of the powers
conferred upon the Board of Managers under the terms of this Agreement to the
extent necessary or desirable in the good faith judgment of the Liquidator to
carry out the duties and functions of the Liquidator hereunder for and during
such period of time as shall be reasonably required in the good faith judgment
of the Liquidator to complete the winding up and liquidation of the Company as
provided for herein.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     The Liquidator shall liquidate the assets of the Company, and, after
making all allocations and distributions otherwise required by this Agreement,
shall apply and distribute the net proceeds of such liquidation in the following
order of priority, unless otherwise required by mandatory provisions of
Applicable Law:

 

(i)     to the creditors of the Company, including Members, in the order of
priority provided by Applicable Law; and

 

(ii)     to the Members in the same manner and order of priority as provided for
distributions under Article V hereof; provided, however, that the Liquidator may
place in escrow a reserve of cash or other assets of the Company for contingent
liabilities in an amount reasonably determined by the Liquidator to be
appropriate for such purposes.

 

10.4     Reserves. After all of the assets of the Company have been distributed,
the Company shall terminate. If at any time thereafter any funds in any cash
reserve fund referred to in Section 10.3(d)(ii) are released because the need
for such cash reserve fund has ended, such funds shall be distributed to the
Members in the same manner as if such distribution had been made pursuant to
Section 10.3(d).

 

10.5     Disposition of Documents and Records. All documents and records of the
Company, including, without limitation, all financial records, vouchers,
canceled checks, and bank statements, shall be delivered to the Liquidator upon
termination of the Company. The Liquidator shall retain such documents and
records for a period of not less than seven (7) years and shall make such
documents and records available during normal business hours to any other Member
for inspection and copying at such other Member’s cost and expense.

 

10.6     Cancellation of Certificate. Upon the completion of the distribution of
Company property as provided in Sections 10.3 through 10.5, the Company shall be
terminated, and the Liquidator (or the other Members if necessary) shall cause
the cancellation of the Certificate in the State of Delaware, and shall take
such other actions as may be necessary to terminate the Company.

 

10.7     Return of Capital. No Member shall be personally liable for the return
of the Capital Contributions of any other Member or any portion thereof, it
being expressly understood that any such return shall be made solely from
Company assets.

 

ARTICLE XI

NON-COMPETITION AND NON-SOLICITATION

 

11.1     Non-competition.

 

(a)     No Party, nor any of its Affiliates, shall engage in any business or
enterprise (whether as owner, partner, officer, director, employee, consultant,
investor, lender or otherwise, except as the holder of not more than 1% of the
outstanding stock of a public company) that directly or indirectly competes with
the Company’s Business, which, for purposes of this Section 11.1, excludes the
business of developing, manufacturing, having developed, or having manufactured
LED products, or marketing, selling or distributing any LED products or services
solely on a non-private label basis (a “Competitive Business”).

 

(b)     Section 11.1(a) shall have no application to:

 

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     MLS’s LEDvance business; provided, however, that after the closing of
the acquisition of the LEDvance business by MLS, MLS shall provide to the
Company a list of LEDvance’s current private label customers to the extent that
such disclosure would be permitted under the HSR Act in the reasonable opinion
of the Company’s external legal counsel, and both SPV and MLS shall work
together to resolve any issues caused by LEDvance in a mutually satisfactory
manner; or

 

(ii)     any of MLS’s customers or distributors engaging in a Competitive
Business so long as such activity occurs without MLS’s knowledge after
reasonable inquiry within the MLS organization in the ordinary course of
business; it being agreed that MLS’s knowledge means the actual knowledge of
MLS’s executive officers.

 

11.2     [Reserved]

 

11.3     Non-solicitation. With respect to any Member, for so long as such
Member remains a Member of the Company and during the Restricted Period
thereafter, neither such Member, nor any of its Affiliates (including LEDvance)
shall solicit any then current customer, agent, distributor or employee of the
Company, or any of that foregoing that has been a customer, agent, distributor
or employee of the Company at any point during the six months prior to the
commencement of the Restricted Period; provided, that this Section 11.3 shall
not apply to any solicitation of employees through general advertising efforts
not directed at the Company or any solicitation of customers for non-private
label business or any business outside of the Territory. For purposes of this
Section 11.3, “Restricted Period” shall mean, with respect to a Member, the
period commencing on the date on which such Member ceases to be a Member and
ending on the earlier of (a) one (1) year after such Member ceases to be a
Member and (b) the dissolution of the Company; provided that, if such Member
ceases to be a Member in connection with, or the Company is dissolved in
connection with a Material Default pursuant to Section 9.1 of this Agreement by
such Member, the Restricted Period shall be for a period commencing on the date
on which such defaulting Member ceases to be a Member and ending on date that is
two (2) years thereafter.

 

11.4     Equitable Relief. If any Member, or any of its Affiliates, breaches, or
threatens to breach, any of the provisions of this Article XI or Section 13.12,
in addition to any other rights the Company may have, including a claim for
damages, the Company shall have the right to have the provisions of this Article
XI or Section 13.12 specifically enforced, and the breaching Person’s breach or
threatened breach enjoined, by any court of competent jurisdiction, without
presentment of a bond (such requirement being expressly waived by each Member),
it being agreed that any breach or threatened breach of this Agreement would
cause irreparable harm to the Company in that money damages would not provide an
adequate remedy.

 

11.5     Transactions with Affiliates. Other than as contemplated by any of the
Transaction Documents, the Company shall be entitled to employ or retain, or
enter into a transaction or contract with a Member or an officer, employee or
Affiliate of any Member, only after the Board of Managers has approved such
transaction or contract subject to Section 6.3. Other than with respect to fees
or other payment provided for, contemplated, or permitted in any Transaction
Document, the compensation and other terms and conditions of any such
arrangement with any Member or any officer, employee or Affiliate of any Member
shall be no less favorable to the Company than those that could reasonably be
obtained at the time from an unrelated party providing comparable goods or
services.

 

11.6     Referring of New Opportunities. Each Party shall, and shall cause its
Affiliates to use its reasonable best efforts to cause any New Opportunities
arising from time to time, within the Territory, in which such Party or any of
its Affiliates is offered the chance to participate, to be exclusively offered
to Company. The Party required to refer any such New Opportunity to the Company
shall serve a written notice to the Company, with a copy to all other Parties,
which shall include, or offer to provide reasonable access to, in so far as
possible, such information, documents, records and management as is reasonably
necessary for the Company to make an informed assessment of the New Opportunity.
Regardless of whether the Company determines to pursue any such New Opportunity,
no Party or any of its Affiliates may pursue such New Opportunity without the
unanimous approval of the Board of Managers.

 

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE XII

DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
meanings provided as follows:

 

“AAA” means American Arbitration Association.

 

“Accelerated Contribution Member” has the meaning set forth in Section 3.4(c).

 

“Additional Capital Contribution” has the meaning set forth in Section 3.4(a).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by, or is under common Control with, such
Person. For purposes of this Agreement, (i) LSG shall be deemed to be an
Affiliate of SPV; (iii) each of LSG, SPV and MLS shall be deemed to be an
Affiliate of the Company; (iii) neither LSG or SPV shall be deemed to be an
Affiliate of MLS or vice versa and (iv) neither Pegasus nor any fund, pooled
investment vehicle or other Person managed or controlled, directly or directly,
by Pegasus or its Affiliates (including any portfolio company of any such
Person) shall be considered an Affiliate of LSG or SPV unless Pegasus actually
provides confidential information regarding the Company, SPV or LSG to such
Person; it being understood that the mere fact that an employee of Pegasus who
serves on the board of directors of LSG, SPV or the Company also serves on the
board of directors (or similar body) of such Person shall not result in the
conclusion that such person is an Affiliate of LSG or SPV.

 

“Agreement” means this Operating Agreement of the Company, as it may be further
amended, supplemented, or restated from time to time.

 

“Annual Business Plan” means a plan of the Company’s operations, management,
financial and other business matters presented and approved by the Board of
Managers on the first quarterly meeting of each Fiscal Year, which Annual
Business Plan shall include (i) the business operations plan detailing the
Company’s goals and procedures for personnel, technical, financial, and
administrative activities, and (ii) the annual budget for such Fiscal Year,
including, anticipated products, anticipated distribution channels, anticipated
revenues, expenses and capital expenditures and the underlying assumptions with
respect to such revenues, expenses, capital expenditures, and definition of
market and anticipated market growth rates.

 

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization, including the rules of any applicable stock exchange or
national market system, issued by any Governmental Authority having or asserting
jurisdiction over any of the Parties, any Member, the Company, any of the
transactions contemplated by this Agreement or by any Transaction Document, or
any other matter that may be relevant to any of the foregoing, .

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Available Cash” of the Company means, for any calendar quarter (commencing from
the first calendar quarter of Fiscal Year 2019), the positive amount, if any,
equal to cumulative retained earnings plus cumulative depreciation and
amortization expense plus cumulative non-cash compensation expense minus a
reserve amount (which cannot be a negative number) which will equal the excess,
if any, of total accounts payable (regardless of whether or not such payment is
due) over (i) accounts receivable plus (ii) inventory.

 

“Board of Managers” means the group of Managers that exercises the powers, and
manages the business and affairs, of the Company pursuant to Article VI of this
Agreement.

 

“Business” means the Company’s marketing, sale and distribution of private label
LED lighting products and services to retail and commercial customers throughout
the Territory.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States or the
People’s Republic of China shall not be regarded as a Business Day.

 

“Buy-Back” has the meaning set forth in Section 9.2(c).

 

“Buy-Back Notice” has the meaning set forth in Section 9.2(a).

 

“Capital Account” has the meaning set forth in Section 3.2.

 

“Capital Contribution” means, with respect to any Member, the amount of money
contributed to the Company with respect to the Membership Interest in the
Company held by such Member, reduced by the amount of any liabilities of the
Member assumed by the Company or which are secured by any property contributed
by such Member to the Company.

 

“Certificate” means the Certificate of Formation filed with the Secretary of
State of the State of Delaware pursuant to Section 1.4, as such Certificate may
be amended or restated from time to time.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. All references herein to the Code shall include any corresponding
provision or provisions of succeeding law.

 

“Company” means Global Value Lighting LLC, a Delaware limited liability company
established by the filing of the Certificate with the Secretary of State of
Delaware.

 

“Competitive Business” has the meaning set forth in Section 11.1(a).

 

“Consolidated EBITDA” has the meaning set forth in Section 1.1(a)(iv).

 

“Control” or any derivation thereof, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract, or otherwise.

 

“Deficiency” has the meaning set forth in Section 3.4(b).

 

“Deficiency Contribution” has the meaning set forth in Section 3.4(b).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Delaware Act” means the Delaware Limited Liability Company Act, Title 6 Chapter
18 of the Delaware Corporation Laws, as it may be amended from time to time, and
any successor to such Delaware Act.

 

“Effective Date” shall mean the date set forth in the Closing Certificate.

 

“Event of Bankruptcy” means, with respect to any Party or the Company, any of
the following acts or events:

 

(a)     making an assignment for the benefit of creditors;

 

(b)     filing a voluntary petition of bankruptcy under any other federal or
state insolvency law;

 

(c)     becoming the subject of an order by a court of competent jurisdiction
for relief or being declared insolvent or bankrupt in any federal or state
bankruptcy or insolvency proceeding;

 

(d)     filing a petition or answer seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
statute, law or regulation;

 

(e)     filing an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against it in a proceeding of the type
described in parts (a) through (d) of this definition;

 

(f)     seeking, consenting to, or acquiescing in the appointment of a trustee,
receiver, or liquidator of all or any substantial part of its properties; or

 

(g)     the expiration of 90 days after the date of the commencement of a
proceeding against such Party or the Company seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, law, or regulation if the proceeding has been
contested by such Party or the Company within a reasonable period of time
following commencement thereof but has not been previously dismissed, or the
expiration of 90 days after the date of the appointment, without such Party’s or
the Company’s consent or acquiescence and having been contested by such Party or
the Company within a reasonable period of time following the commencement
thereof, of a trustee, receiver, or liquidator of such Party or the Company or
of all or any substantial part of such Party’s or the Company’s properties, if
the appointment has not previously been vacated or stayed but has been contested
by such Party or the Company within a reasonable period of time following the
commencement thereof, or the expiration of 90 days after the date of expiration
of a stay, if the appointment has not been previously vacated.

 

“Fiscal Year” means the 12-month period ending December 31st of each year;
provided, that the initial Fiscal Year shall be the period beginning on the
Effective Date and ending on December 31, 2017, and the last Fiscal Year shall
be the period beginning on January 1st of the calendar year in which the final
liquidation and termination of the Company is completed and ending on the date
such final liquidation and termination is completed (to the extent any
computation or other provision hereof provides for an action to be taken on a
Fiscal Year basis, an appropriate proration or other adjustment shall be made in
respect of the initial and final Fiscal Years to reflect that such periods are
less than full calendar year periods).

 

“FMV” means the fair market value of the Membership Interests determined in the
manner set forth in Exhibit G.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Golden Share” has the meaning set forth in Section 1.1(a)(iii).

 

“Government Authority” means any supra-national, national, regional, state,
provincial or local government, court, governmental agency, authority, board,
bureau, instrumentality or regulatory body having jurisdiction over the
respective entity.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations of the Federal Trade Commission
thereunder.

 

“Initial Appraisal Period” has the meaning set forth in Exhibit G.

 

“Initial Valuation Period” has the meaning set forth in Exhibit G.

 

“IPO” has the meaning set forth in Section 9.3(f).

 

“Key Employees” mean certain employees of LSG reasonably identified by LSG to be
employed by the Company for its Business, as approved by MLS after interviews of
the proposed employees of the Company (LSG shall use reasonable efforts to
arrange such interviews).

 

“KPI” has the meaning set forth in Section 6.9.

 

“Licensing Agreement” has the meaning set forth in Section 1.1(a).

 

“Liquidator” has the meaning set forth in Section 10.3(a).

 

“Loan Agreements” mean all promissory notes, credit agreements, loan agreements,
environmental agreements, guaranties, security agreements, mortgages, deeds of
trust, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now existing or hereafter arising, executed in
connection with the indebtedness of SPV and LSG, including but not limited to
(i) Loan and Security Agreement, dated as of November 22, 2010, by and among
LSG, Biological Illumination, LLC, LSGC, LLC and Wells Fargo Bank, N.A., in its
capacity as issuing bank and agent, as amended from time to time, (ii) Second
Lien Letter of Credit, Loan and Security Agreement, dated as of September 20,
2011, by and among LSG, Biological Illumination, LLC, LSGC, LLC and Ares Capital
Corporation, in its capacity as agent and a lender thereunder, as amended from
time to time, (iii) Term Loan Agreement, dated February 19, 2014, by and between
LSG, the lenders party thereto and Medley Capital Corporation, in its capacity
as agent, as amended from time to time and (iv) Loan and Security Agreement,
dated April 25, 2014, by and between LSG, Biological Illumination, LLC, FCC,
LLC, d/b/a First Capital, in its capacity as agent, and various financial
institutions, as amended from time to time.

 

“LSG” means Lighting Science Group Corporation, a Delaware corporation, and its
permitted successors and assigns.

 

“Manager” has the meaning set forth in Section 6.2.

 

“Manufacturing Agreement” has the meaning set forth in Section 1.1(b)(iii).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means a material adverse effect on the financial
condition, business, assets or results of operations of the Company, excluding
any effect resulting from (i) changes in US or Chinese GAAP or changes in any
accounting requirements applicable to any industry in which the Company
operates, (ii) changes in the financial, banking or securities markets, (iii)
any change in the share price of LSG (OTC: LSCG) or MLS or any deregistration
thereof under any applicable securities laws, (iv) changes in the general
economic or political conditions in the Territory or in China, except to the
extent having a disproportionate effect on the Company compared to other
companies in the industry in which the Company operates; (v) changes (including
changes of Applicable Law) or conditions generally affecting the industry in
which the Company operates, (vi) acts or war, sabotage, terrorism or natural
disasters in the Territory or in China, except to the extent having a
disproportionate effect on the Company compared to other companies in the
industry in which the Company operates, (vii) the announcement or consummation
of the transactions contemplated by this Agreement or any other Transaction
Document, (viii) any action that is required to be taken pursuant to this
Agreement or any other Transaction Document, or (ix) any other change that is
generally applicable to the industries or markets in which the Company operates,
except to the extent having a disproportionate effect on the Company compared to
other companies in the industry in which the Company operates; provided that for
purposes of the foregoing exception, any material economic or political
conditions, tariff increase, trade war, changes (including changes of Applicable
Law), acts of war, sabotage, terrorism or natural disasters related to the
China, in each case, that has a material adverse effect on the Company shall be
deemed to disproportionately effect on the Company compared to other companies
in the industry to the extent not all such companies exclusively conduct their
manufacturing operations related to the business in China.

 

“Material Default” has the meaning set forth in Section 9.1.

 

“Member” or “Members” means SPV, MLS, and any other Person that is admitted as a
Member of the Company in accordance with this Agreement on and after the
Effective Date and whose admission has been reflected on the books and records
of the Company.

 

“Membership Interest” means the interest of a Member in the Company, including,
without limitation, such Member’s right: (a) to a distributive share of the
profits, losses, and other items of income, gain, loss, deduction and credit of
the Company; (b) to a distributive share of the assets of the Company; (c) to
vote on those matters described in the Agreement; and (d) to participate in the
management and operation of the Company as provided in this Agreement.

 

“Minimum Additional Capital Contribution” has the meaning set forth in Exhibit
F.

 

“MLS” means MLS Co., Ltd., a company organized under the laws of the People’s
Republic of China, and its permitted successors and assigns.

 

“MOFCOM” means the Ministry of Commerce or its applicable local counterparts of
the People’s Republic of China.

 

“New Opportunity” means any business opportunity offered to any Member or its
Affiliates, including LSG, as the case may be, after the date of this Agreement
which specifically relates to the Business.

 

“NDRC” means National Development & Reform Commission or its applicable local
counterparts of the People’s Republic of China.

 

“Negotiation Period” has the meaning set forth in Exhibit G.

 

“Non-Competition Agreement” has the meaning set forth in Section 1.1(a)(ii).

 

“Offer Letter” has the meaning set forth in Section 1.1(a)(ii).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Party” or “Parties” means each and any of SPV, LSG and MLS.

 

“Pegasus” means Pegasus Capital Advisors, L.P.

 

“Percentage Interest” means the percentage interest of a Member in certain
allocations of profits, losses, and other items of income, gain, loss, or
deduction and in certain distributions of cash and/or property. The initial
Percentage Interest of each Member is set forth below: 

 

Member

Percentage Interest

SPV

51.0%

MLS

49.0%

Total:

100.0%

 

The Percentage Interest of a Member may be adjusted pursuant to Section 3.4 and
the Percentage Interest of a Member that Transfers part or all of its Membership
Interest may be adjusted as a result of such Transfer pursuant to Articles VIII
or IX. After such adjustment, the Percentage Interest of such Member, as
adjusted, shall constitute such Member’s Percentage Interest for all purposes
under this Agreement. An additional class of Profit Units may be designated
pursuant to the terms of this Agreement; and the Percentage Interest of each new
Member receiving such Profit Units shall be calculated based on the percentage
interest of such Member within the total outstanding Profit Units.

 

“Permitted Transferee” means (i) with respect to MLS, any Affiliate of MLS and
(ii) with respect to SPV, any fund, pooled investment vehicle or other Person
managed by Pegasus or its Affiliates (excluding LSG and its Affiliates).

 

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, trust, estate, unincorporated organization,
association, or other entity.

 

“Pledge” or any derivation thereof, means as the context may require, a pledge,
encumbrance, lien, mortgage, hypothecation, or similar disposition (other than a
Transfer) with respect to the applicable property in connection with the
granting of a lien or security interest to secure an obligation of pledgor or an
Affiliate of pledgor.

 

“PRC Antimonopoly Law” means the Antimonopoly Laws of the People’s Republic of
China, and various regulations and rules promulgated by the China State Council
and various ministerial level government departments that are relevant for the
implementation and enforcement of the Antimonopoly Laws.

 

“Profit Units” has the meaning set forth in Section 4.2(a).

 

“Put Commencement Date” has the meaning set forth in Section 9.3(a).

 

“Put Notice” has the meaning set forth in Section 9.3(a).

 

“Put Price” has the meaning set forth in Section 9.3(a).

 

“Put Transaction” has the meaning set forth in Section 9.3(a).

 

“Putting Member” has the meaning set forth in Section 9.3(a).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Regulations” means the Treasury Regulations promulgated under the Code, as
amended and in effect (including corresponding provisions of any succeeding
regulations).

 

“Reserved Matters” shall have the meaning set forth in Exhibit F.

 

“Restricted Period” has the meaning set forth in Section 11.3.

 

“Revenue Procedures” means under Revenue Procedure 93-27, I.R.B. 1993-24 (June
9, 1993) and Revenue Procedure 2001-43, I.R.B. 2001-34 (August 2, 2001).

 

“Riverwood” means RW LSG Holdings LLC.

 

“SAFE” means the State Administration of Foreign Exchange or its applicable
local counterparts of the People’s Republic of China.

 

“Securities Act” means Securities Act of 1933, as amended, and the rules and
regulations of the US Securities and Exchange Commission thereunder.

 

“Settlement Notice” has the meaning set forth in Section 6.11(c).

 

“SPV” means LSG MLS Holdings Inc., a Delaware corporation.

 

“Sunny World” has the meaning set forth in Section 1.1(b)(v).

 

“Supermajority Quorum” has the meaning set forth in Section 6.3.

 

“Tax Allowance Amount” means, with respect to any Member, for each taxable
period ending after the date hereof with respect to which the Company is a
partnership for U.S. federal income tax purposes and to the extent the Company
does not pay the income tax attributable to a Member’s ownership in the Company
directly, the Company shall make distributions to each Member, in an amount
equal to the product of (a) the portion of the Company’s “taxable income”
allocable to such Member for such period (as shown on the Member’s schedule K-1
issued by the Company, or if the schedule K-1 is not available, determined as if
the Company were a corporation for U.S. federal income tax purposes for such
period, which shall be offset, in each case, by the Company’s losses incurred in
prior tax periods to the extent such losses are allowed to be reduce such
Member’s allocated income) and (b) 40%; provided that, for the avoidance of
doubt, the Company “taxable income” for any period shall be computed by
including any increases to taxable income as a result of any tax examination,
audit or other adjustment.

 

“Territory” means South America and North America.

 

“Threshold Value” shall mean, with respect to any Profit Unit in a class of
Profit Units, an amount not less than the FMV on the issue date of such Profits
Unit as reasonably determined by the Board of Managers.

 

“Transaction Documents” means this Agreement, the Manufacturing Agreement, the
Licensing Agreement, the Transitional Service Agreement, the Asset Purchase
Agreement and such other documents, instruments and agreements as are reasonably
necessary in order to give effect to the purpose of this Agreement, including,
but not limited to, the documents and agreements delivered pursuant to Section
1.1 of this Agreement.

 

“Transitional Service Agreement” has the meaning set forth in Section 1.1(a).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Transfer,” or any derivation thereof, means, as the context may require, a
direct or indirect sale, assignment, transfer, merger, consolidation, exchange,
or other disposition in one step or a series of related steps (other than a
Pledge) of the applicable property, rights, equity interests, shares, stock,
membership interests or assets (including without limitation, the granting of
options or rights with respect to such property), by operation of law or
otherwise.

 

“Undistributed Capital” means, with respect to a Member, the amount in a special
recordkeeping account maintained by the Company for such Member, equal to: (a)
the Capital Contributions made by such Member pursuant to Article III, reduced
by (b) the aggregate amount distributed to such Member pursuant to Section 5.4.

 

“US GAAP” means United States generally accepted accounting principles, in
effect from time to time, consistently applied.

 

“Winding Up Event” has the meaning set forth in Section 10.1(b).

 

ARTICLE XIII

GENERAL PROVISIONS

 

13.1     Notices. Any notice, demand, request or written communication which may
be given by any Party upon any other Parties under this Agreement shall be given
by e-mail followed by an overnight delivery by an internationally reputable
overnight courier service, addressed to such Party at the address provided by
such Party for such purposes. Notices shall be effective three (3) Business Days
after the date deposited with an internationally reputable overnight courier.
For purposes of this Section 13.1, the notice address for each of SPV, LSG and
MLS shall be as follows:     

 

               SPV:                                        LSG MSL JV Holdings,
Inc.

Attn: Ed Bednarcik

1350 Division Road, Suite 204

West Warwick, Rhode Island 02893

Email: ebednarcik@lsgc.com

 

 

               LSG:                                        Lighting Science
Group Corporation

Attn: Chief Executive Officer

1350 Division Road, Suite 204

West Warwick, Rhode Island 02893

Email: ebednarcik@lsgc.com

 

with a copy to:

 

Haynes and Boone, LLP

Attn: Ryan Cox, Esq.

2323 Victory Avenue, Suite 700

Dallas, Texas 75219

Email: ryan.cox@haynesboone.com

 

 

 
 

--------------------------------------------------------------------------------

 

 

               MLS:           MLS Co., Ltd.

Attn: Lawrence Lin

No.1 MLS Road

Xiaolan Town, Zhongshan

528415, China

Email: lawrence@zsmls.com

 

with a copy to:

 

Magstone Law Firm

Attn: Ning Zhang, Esq.

4633 Old Ironsides Drive, Suite 106

Santa Clara, CA 95054

Email: nzhang@magstonelaw.com

 

13.2     Entire Agreement. This Agreement and the other Transaction Documents
constitute the complete and exclusive statement of the agreement among the
Parties. In the event of conflict between this Agreement and other Transaction
Documents, this Agreement shall govern. The Transaction Documents, as a whole,
supersedes all prior negotiations, understandings and agreements of the Parties,
written or oral, with respect to the subject matter hereof.

 

13.3     Further Assurances. Each of the Parties agrees to perform any further
acts and execute, acknowledge and deliver any documents or instruments that may
be reasonably necessary or appropriate to carry out the provisions of this
Agreement and to satisfy the conditions to the obligations of the Parties
hereunder.

 

13.4     Titles and Captions. All article and section titles and captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.

 

13.5     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Members and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns.

 

13.6     Integration. This Agreement constitutes the entire agreement among the
Parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

 

13.7     APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW OF ANY JURISDICTION, EXCEPT AS OTHERWISE SET
FORTH IN SECTION 13.8(g).

 

13.8     Dispute Resolution.

 

(a)      Any controversy, claim or dispute arising out of relating to this
Agreement, including any dispute regarding its validity, or the interpretation,
making, breach or termination thereof, shall (except as set forth Exhibit G with
respect to the determination of FMV) be finally settled by binding arbitration
in accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). The place of arbitration shall be Wilmington,
Delaware and the proceedings shall be conducted in English.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The arbitration shall be conducted by a single arbitrator chosen by the
mutual agreement of SPV and MLS. Alternatively, at the request of either party
before the commencement of the arbitration, the arbitration shall be conducted
by three independent arbitrators, none of whom shall have any competitive
interests with SPV, MLS or the Company. If either party requests three-member
arbitration, SPV and MLS shall each select one arbitrator. In the event a party
fails to nominate an arbitrator within this time period, upon request of either
party, such arbitrator shall instead be appointed by the AAA within thirty days
after receiving such request. The two arbitrators so selected shall select a
third arbitrator within thirty days after their appointment. If the first two
appointed arbitrators fail to nominate a third arbitrator within this time
period, upon the request of either SPV or MLS, the third arbitrator shall be
appointed by the AAA within thirty (30) days after receiving such request. The
third arbitrator shall serve as chair of the arbitral tribunal.

 

(c)      The award rendered by the arbitrator(s) shall be final and binding on
the Parties. Judgment upon the award rendered may be entered in any court of
competent jurisdiction.

 

(d)     The arbitrator(s) shall have the authority to grant any equitable and
legal remedies that would be available in any judicial proceeding instituted to
resolve a dispute, including the power to require a party to submit to
depositions, interrogatories and other discovery.

 

(e)     By agreeing to arbitration, the Parties do not intend to deprive any
court of competent jurisdiction of its ability to issue any form of provision
remedy, including a preliminary injunction or attachment in aid of the
arbitration, or order any interim or conservatory measure. A request for such
provision remedy or interim or conservatory measure by a Party to a court shall
not be deemed a waiver of this agreement to arbitrate.

 

(f)     The substantially non-prevailing party in the dispute, as determined by
the arbitrator, shall be responsible for all fees, costs and expenses of the
arbitrators. To the extent any such fees, costs or expenses are due and payable
before such a determination by the arbitrator, the parties to the dispute will
each bear 50% of such fees, costs or expenses, subject to an appropriate
adjustment in accordance with the previous sentence after the arbitrator renders
its final decision.

 

(g)     Notwithstanding anything to the contrary herein, the arbitration
provisions set forth herein, and any arbitration conducted thereunder, shall be
governed exclusively by the Federal Arbitration Act, Title 9 United States Code,
to the exclusion of any state or municipal law of arbitration.

 

13.9     Invalidity of Provisions. If any provision of this Agreement is
declared or found to be illegal, unenforceable or void, in whole or in part,
then the Parties shall be relieved of all obligations arising under such
provision, but only to extent that it is illegal, unenforceable, or void, it
being the intent and agreement of the Parties that this Agreement shall be
deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent or, if that is not possible,
by substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

 

13.10     No Waiver. No consent or waiver, express or implied, by any Party to
or of any breach or default by any other Party in the performance of obligations
under this Agreement shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance by such Party. Failure on
the part of any Party to complain of any act or failure to act by any other
Party or to declare any other Party in default, irrespective of how long such
failure continues, shall not constitute a waiver by any Party of its rights
under this Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

13.11     Attorneys’ Fees. The prevailing Party in any arbitration or other
legal proceeding regarding this Agreement shall be entitled to recover from the
other Party all reasonable attorneys’ fees and costs incurred in connection with
such proceeding.

 

13.12     Confidentiality; Non-Disparagement.

 

(c)     The Parties acknowledge and agree that the Company is a private company.
No Party shall disclose the terms of this Agreement to any other Person without
first obtaining the consent of the other Parties unless such disclosure is
required under the Applicable Law, and if such disclosure is required, in which
event, the disclosing Party shall provide the other Parties with a written
notice of such disclosure and use its commercially reasonable efforts to
incorporate comments of the other Parties. The Members also agree that they
shall not disclose, via public announcements, press releases, interviews, or
otherwise, any financial statements or financial information, any business,
financial, or operational plans, any financial or other analysis, or any
summaries, strategies, pro formas, valuations, agreements, plans, or projections
of or pertaining to the Company or the Business, or any other proprietary
information of the Company (defined to include all information not previously
publicly disclosed by the Company) to any other Person (including LSG), unless
such Member first obtains the prior written consent of the other Members, which
consent shall not unreasonably be withheld and except: (i) as may be required by
Applicable Law; or (ii) as may be required in connection with a judicial
proceeding; provided, however, the restriction contained in the above paragraph
shall not prevent a Member from disclosing the terms of this Agreement and/or
any financial statement or financial information to its attorneys, accountants,
agents, representatives, advisors and bankers so long as the Member notifies
such Person that the applicable information is subject to this confidentiality
provision, and such Person agrees to comply with the terms of this Section
13.12.

 

(d)     Any documents provided by one Party to another Party pursuant to this
Agreement shall be kept confidential and shall not be disclosed to any Person
except: (i) as may be required by Applicable Law; (ii) as may be required in
connection with a judicial proceeding; (iii) as may be required or permitted
under Section 13.12(a) above; or (iv) with the consent of the Party that
provided such documents to the other Party.

 

(e)     Each Party covenants and agrees that it will not make any disparaging
remarks in public about the Company, any other Party, and/or any Affiliate of a
Party.

 

13.13     Relationship of the Members; Independent Activities.

 

(a)     Except as expressly set forth in this Agreement:

 

(i)     MLS and its Affiliates, and any director, officer, shareholder, member,
partner, or employee thereof, shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Company, and may engage in any activities for their own accounts and for the
accounts of others without having or incurring any obligation to offer any
interest in or funds from such activities to the Company or any SPV or LSG, and
no other provision of this Agreement shall be deemed to prohibit a MLS or any
such other Person from conducting such other business and activities without
violating this Agreement; and

 

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     the Parties expressly agree that in no way do they intend to create an
exclusive arrangement pursuant to this Agreement whereby a Party is obligated to
bring any business opportunities to the Company (unless otherwise provided
herein), and neither the Company nor any of the Parties shall have any
participation rights by virtue of this Agreement or any relationship created
hereby in any business ventures of any other Party or any of its Affiliates, and
as a material part of the consideration for the execution of this Agreement by
each Party, each Party hereby waives, relinquishes, and renounces any such right
or claim of participation.

  

13.14     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be an original,
but all such counterparts shall constitute one and the same agreement. The
signatures to this Agreement may be evidenced by facsimile or PDF copies
reflecting one or more Party’s signatures hereto, and any such facsimile or PDF
copy shall be sufficient to evidence the signature of such Party or Parties if
it were an original signature.

 

 

[Signature page to follow]

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties, intending to be legally bound, has
executed this Agreement as of the day and year first above written.

 

 

LSG MLS JV HOLDINGS, INC.,

a corporation organized under the laws of the State of Delaware

 

 

By:     /s/ Ed Bednarcik     

Name: Ed Bednarcik

Title: President

 

 

 

 
[Signature Page to Operating Agreement] 

--------------------------------------------------------------------------------

 

  

MLS CO., LTD.,

a company organized under the laws of the People’s Republic of China

 

 

By:     /s/ Qinghuan Sun     

Name: Qinghuan Sun     

Title: Chairman 

 

 

 

 
[Signature Page to Operating Agreement] 

--------------------------------------------------------------------------------

 

  

LIGHTING SCIENCE GROUP CORPORATION,

a corporation organized under the laws of the State of Delaware

 

By:     /s/ Ed Bednarcik     

Name: Ed Bednarcik

Title: Chief Executive Officer

 

 

 